DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-20 are currently pending.  In response to the Office Action mailed 6/08/2022 applicant amended claims 1, 4, 9, 14 and 16-19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5, 9-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino et al.
Regarding Claim 1.  Nishimo discloses a base plate, comprising: a substrate (Fig. 2 substrate 100 or substrate 200); and a top layer disposed on the substrate (Fig. 2 passivation film 104,  insulating film 105 and  alignment film 106; or black matrix 201, a color filter 202 and overcoat film 203), wherein the top layer is the uppermost layer of the base plate (See Fig. 2); wherein a surface area of the top layer in a sealing region is greater than an area of an orthographic projection of the top layer on the substrate in the sealing region (as shown in Fig. 2), wherein a sealant is disposed on the top layer (As shown in Fig. 2 sealing material 20) and is in direct contact with the top layer (See Fig. 2), and a total area of a contacting surface of the top layer in direct contact with the sealant in the sealing region is greater than the area of the orthographic projection of the top layer on the substrate in the sealing region (as shown in Fig. 2). 
Regarding Claim 2.  Nishimo further discloses the base plate is an array substrate, and the top layer is a planarization layer (See para 30 and para 37). 
Regarding Claim 3.  Nishimo further discloses the base plate is a color filter, and the top layer is a black matrix layer (See Fig. 2). 
Regarding Claim 4.  Nishimo further discloses a plurality of notches are defined in the top layer in the sealing region (See Fig. 2) and extends through a part of the top layer (as shown in Fig. 2). 
Regarding Claim 5.  Nishimo further discloses a cross-sectional shape of each of the notches is a rectangle (See Fig. 2). 
Regarding Claim 9.  Nishimo further discloses a plurality of protrusions protrude from a top surface of the top layer in the sealing region (See Fig. 2). 
Regarding Claim 10.  Nishimo further discloses a cross-sectional shape of each of the protrusions is a rectangle. 
Regarding Claim 14.  Nishimo further discloses a first substrate comprising the base plate of claim 1; a second substrate disposed corresponding to the first substrate (See Fig. 2 substrate 100 or substrate 200); the sealant disposed on the sealing region between the first substrate and the second substrate to form a sealed space (Fig. 2 sealing material 20), wherein a contact area between the sealant and the first substrate is greater than an area of an orthographic projection of the sealant on the substrate (See Fig. 2); and a plurality of liquid crystals filled in the sealed space (Fig. 2  liquid crystal 300). 
Regarding Claim 15.  Nishimo further discloses the second substrate comprises the base plate (See Fig. 2). 
Regarding Claim 16.  Nishimo further discloses a plurality of protrusions protrude from a top surface of a top layer of the first substrate in the sealing region (As shown in Fig. 2), and a plurality of protrusions protrude from a top surface of a top layer of the second substrate in the sealing region (See Fig. 2). 
Regarding Claim 17.  Nishimo further discloses a plurality of notches are defined in a top layer of the first substrate in the sealing region and extends through a part of the top layer of the first substrate (as shown in Fig. 2), and a plurality of notches are defined in a top layer of the second substrate in the sealing region (See Fig. 2) and extends through a part of the top layer of the first substrate (As shown in Fig. 2). 
Regarding Claim 18.  Nishimo further discloses a plurality of protrusions protrude from a top surface of a top layer of the first substrate in the sealing region (as shown in Fig. 2), and a plurality of notches are defined in a top layer of the second substrate in the sealing region (See Fig. 2) and extends through a part of the top layer of the second substrate (As shown in Fig. 2). 
Regarding Claim 19.  Nishimo further discloses a plurality of notches are defined in a top layer of the first substrate in the sealing region and extends through a part of the top layer of the first substrate (as shown in Fig. 2), and a plurality of protrusions protrude from a top surface of a top layer of the second substrate in the sealing region (See Fig. 2). 
Regarding Claim 20.  Nishimo further discloses a liquid crystal display (LCD) device, comprising the LCD panel of claim 14 (See Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimo as applied to claim 4.
Regarding claim 6.  As stated above Nishimo discloses all the limitations of base claim 4.
Nishimo does not specifically disclose that a cross-sectional shape of each of the notches is a triangle.
However, Nishimo discloses that the increase surface contact between the upper surface of the substrate and the seal material increases adhesive strength (para 41).  Further, the court has found that changing the shape of an element is obvious absent persuasive evidence (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a cross-sectional shape of each of the notches is a triangle.
Regarding claim 7.  As stated above Nishimo discloses all the limitations of base claim 4.
Nishimo does not specifically disclose that a cross-sectional shape of each of the notches is a trapezoid.
However, Nishimo discloses that the increase surface contact between the upper surface of the substrate and the seal material increases adhesive strength (para 41).  Further, the court has found that changing the shape of an element is obvious absent persuasive evidence (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a cross-sectional shape of each of the notches is a trapezoid.
Regarding claim 8.  As stated above Nishimo discloses all the limitations of base claim 4.
Nishimo does not specifically disclose that a cross-sectional shape of each of the notches is an arc.
However, Nishimo discloses that the increase surface contact between the upper surface of the substrate and the seal material increases adhesive strength (para 41).  Further, the court has found that changing the shape of an element is obvious absent persuasive evidence (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a cross-sectional shape of each of the notches is an arc.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimo as applied to claim 9.
Regarding claim 11.  As stated above Nishimo discloses all the limitations of base claim 9.
Nishimo does not specifically disclose that a cross-sectional shape of each of the protrusions is a triangle.
However, Nishimo discloses that the increase surface contact between the upper surface of the substrate and the seal material increases adhesive strength (para 41).  Further, the court has found that changing the shape of an element is obvious absent persuasive evidence (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a cross-sectional shape of each of the protrusions is a triangle.
Regarding claim 12.  As stated above Nishimo discloses all the limitations of base claim 9.
Nishimo does not specifically disclose that a cross-sectional shape of each of the protrusions is a trapezoid.
However, Nishimo discloses that the increase surface contact between the upper surface of the substrate and the seal material increases adhesive strength (para 41).  Further, the court has found that changing the shape of an element is obvious absent persuasive evidence (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a cross-sectional shape of each of the protrusions is a trapezoid.
Regarding claim 13.  As stated above Nishimo discloses all the limitations of base claim 9.
Nishimo does not specifically disclose that a cross-sectional shape of each of the protrusions is an arc.
However, Nishimo discloses that the increase surface contact between the upper surface of the substrate and the seal material increases adhesive strength (para 41).  Further, the court has found that changing the shape of an element is obvious absent persuasive evidence (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a cross-sectional shape of each of the protrusions is an arc.
Response to Arguments
Applicant's arguments filed 8/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claims overcomes the prior art of record.  Specifically, applicant argues that the passivation film 104, insulating film 105 and alignment film 106; or black matrix 201, a color filter 202 and overcoat film 203 should not be interpreted to be equivalent to applicant’s claimed top layer.  In support of applicant’s argument applicant, applicant argues that the prior art layers may have an effect that is different from applicant’s invention.  However, Applicant has failed to factually support such an assertion, but such an assertion is irrelevant to an anticipation analysis, even if factually supported.  Further, Applicant argues if the art were applied differently it would fail to anticipate Applicant’s claimed invention.  These arguments are insufficient to overcome the current rejection.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871